Name: Commission Delegated Regulation (EU) 2019/478 of 14 January 2019 amending Regulation (EU) 2017/625 of the European Parliament and of the Council as regards the categories of consignments to be subjected to official controls at border control posts (Text with EEA relevance.)
 Type: Delegated Regulation
 Subject Matter: agricultural activity;  foodstuff;  agricultural policy;  cooperation policy;  health;  animal product;  politics and public safety;  trade
 Date Published: nan

 25.3.2019 EN Official Journal of the European Union L 82/4 COMMISSION DELEGATED REGULATION (EU) 2019/478 of 14 January 2019 amending Regulation (EU) 2017/625 of the European Parliament and of the Council as regards the categories of consignments to be subjected to official controls at border control posts (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2017/625 of the European Parliament and of the Council of 15 March 2017 on official controls and other official activities performed to ensure the application of food and feed law, rules on animal health and welfare, plant health and plant protection products, amending Regulations (EC) No 999/2001, (EC) No 396/2005, (EC) No 1069/2009, (EC) No 1107/2009, (EU) 1151/2012, (EU) No 652/2014, (EU) 2016/429 and (EU) 2016/2031 of the European Parliament and of the Council, Council Regulation (EC) No 1/2005 and (EC) No 1099/2009 and Council Directives 98/58/EC, 1999/74/EC, 2007/43/EC, 2008/119/EC and 2008/120/EC, and repealing Regulations (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council, Council Directives 89/608/EEC, 89/662/EEC, 90/425/EEC, 91/496/EEC, 96/23/EC, 96/93/EC and 97/78/EC and Council Decision 92/438/EEC (1), and in particular Article 47(3) thereof, Whereas: (1) Regulation (EU) 2017/625 establishes the framework for official controls and other official activities to verify the correct application of Union food and feed law. That framework includes official controls performed on animals and goods entering the Union from third countries. (2) Regulation (EU) 2017/625 requires for certain categories of animals and goods that each consignment is made subject to official controls at designated border control posts of first arrival into the Union, because of the risk those categories of animals and goods may pose to public and animal health. (3) In addition to the categories of consignments already listed in Regulation (EU) 2017/625, foodstuffs containing both products of plant origin and processed products of animal origin (composite products), as well as hay and straw should undergo official controls at border control posts as they too may pose a risk to public and animal health. (4) Regulation (EU) 2017/625 should therefore be amended accordingly. (5) Since Regulation (EU) 2017/625 applies from 14 December 2019, this Regulation should also apply from that date, HAS ADOPTED THIS REGULATION: Article 1 In Article 47(1) of Regulation (EU) 2017/625, point (b) is replaced by the following: (b) products of animal origin, germinal products, animal by-products, hay and straw and foodstuffs containing both products of plant origin and processed products of animal origin ( composite products ). Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 14 December 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 January 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 95, 7.4.2017, p. 1.